DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted June 11, 2021 and October 13, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 9, lines 34-36 describe Figure 3, and line 36 refers to a “wind power plant 20” being shown in Figure 2. Line 36 appears to contain a typo since reference number “20” does not appear in Figure 2, but rather in Figure 3. 
Page 10, line 10 recites “control system 16” however the “control system” was previously assigned reference number “18” in page 9, line 26. Also, Figure 2 shows the control system is labelled with 18, and the converter is labelled with 16. Page 10, line 10 should be amended to recite “control system 18” for consistency.
Appropriate correction is required.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claim 2, line 4 recites “the performance” which lacks proper antecedent basis. The word “the” should be changed to “a” to properly introduce the feature.  
Claims 3-7 depend from claim 2 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites “wherein the plurality of wind turbines comprises wind turbines that are part of a wind power plant including the first wind turbine” however the wording of the limitations allows for two possible interpretations, and it is unclear which interpretation is correct. In the first interpretation, the first wind turbine is part of the plurality of wind turbines and the wind power plant. In the second interpretation, the first wind turbine is part of the wind power plant, but is not part of the plurality of wind turbines. For the purpose of examination, the first wind turbine will be treated as being part of the plurality of wind turbines and wind power plant. 
The examiner recommends clarifying the phrase “including the first wind turbine” to establish whether the “plurality of wind turbines” or the “wind power plant” is doing the “including”. 
	Claim 11 recites a similar limitation “wherein the plurality of wind turbines comprises wind turbines that are not part of a wind power plant including the first wind turbine” and it is unclear if the “first wind turbine” is included in the “plurality of wind turbines” or the “wind power plant”. For the purpose of examination, the first wind turbine will be treated as being included in the wind power plant. 
	Claim 16, line 1 recites “after determining a first modified thermal model” however claim 16 depends from claim 1 which previously introduced “a modified thermal model”, and it is unclear if the “first modified thermal model” of claim 16 is the same as the “modified thermal model” or an additional, separate feature. For the purpose of examination, the “first modified thermal model” will be treated as “the modified thermal model”. 
	Claim 16, line 4 also recites “the first modified thermal model” and should be corrected accordingly.
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method comprising: “determining an initial thermal model”, “receiving operational data comprising thermal characteristics”, “processing the initial thermal model and the operational data using an optimisation algorithm to determine a modified thermal model”, and “controlling the first wind turbine in accordance with the modified thermal model”. 
This judicial exception is not integrated into a practical application because the method steps of “determining a model”, “receiving data”, and “processing the model and data using an algorithm” are considered abstract ideas. The steps of “determining” and “processing using an algorithm” are considered mental processes which could be performed in the human mind or using a pen and paper, which the Court has held to be an abstract idea (see MPEP §2106.04(a)(2) III for further clarification). The step of “receiving data” is considered an insignificant extra-solution activity which does not integrate the abstract idea into a practical application (see MPEP §2106.05(d) II for further clarification). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the final method step of “controlling the first wind turbine in accordance with the modified thermal model” does not recite a specific act which is performed to control the wind turbine. The step of “controlling” is broad and could include maintaining the current behavior of the first wind turbine. Without a specific action being taken, the abstract idea is not integrated into a practical application (see MPEP §2106.05(f) for further clarification).
If the step of “controlling” was amended to refer to a specific action which changes the operation of the first wind turbine, such as changing the pitch of the wind turbine blades or applying a brake to slow the wind turbine, then the abstract idea would be integrated into a practical application. 
	Claims 2-16 depend from claim 1 and contain its limitations, and do not add limitations which cure the deficiency or elevate the subject matter to significantly more than the abstract idea, and therefore are rejected for the same reason.
	Claim 2 adds the steps of “receiving one or more temperature signals” and “evaluating the performance of the first wind turbine…to determine a performance index”. The step of “receiving signals” is gathering data, which is considered an insignificant extra-solution activity. The steps of “evaluating” and “determining a performance index” are mental processes, which are also considered an abstract idea.
	Claim 3 adds the step of derating the first wind turbine. Similar to the “controlling” step in claim 1, the act of “derating” does not specifically state how the first wind turbine is being altered by the judicial exception, and thus is not considered to integrate the judicial exception into practical application. The claim does not specify how the first wind turbine is being derated, such as by changing the torque or rotor speed. 
	Claims 4-6 add steps regarding changing the power reference. Similar to the “controlling” step of claim 1, the act of changing the power reference does not specifically state how the first wind turbine is being altered by the judicial exception, and thus is not considered to integrate the judicial exception into practical application. The claim does not specify how the first wind turbine is having the power reference changed (whether “adjusted”, “increased”, or “decreased”).
	Claim 7 adds the step of “adjusting a servicing schedule” which is considered a mental process and an abstract idea.
	Claim 8 states the optimisation algorithm comprises a machine learning algorithm, which is still considered an abstract idea.
	Claims 9-11 merely define the relationship between the plurality of wind turbines and the first wind turbine, which does not cure the deficiency of claim 1. 
	Claims 12 and 13 define the types of data, which does not cure the deficiency of claim 1.
	Claims 14 and 15 define the components of the first wind turbine and the plurality of wind turbines, however the listed components are well-known, conventional features of a wind turbine. The generic components of a wind turbine do not elevate the judicial exception into a practical application.
	Claim 16 adds additional method steps of “determining a first modified thermal model”, “receiving further operational data” and “processing the first modified thermal model and the further operational data using the optimisation algorithm to determine a second modified thermal model”. Similar to claim 1, the steps of “determining” and “processing” are considered mental processes which could be performed in the human mind or using a pen and paper, which the Court has held to be an abstract idea. The step of “receiving data” is considered an insignificant extra-solution activity which does not integrate the abstract idea into a practical application. Therefore claim 16 does not cure the deficiency of claim 1.
	Claim 17 is directed to a control system comprising an initial thermal model, an input configured to receive operational data, a processing module configured to process the initial thermal model and the operational data using an optimisation algorithm to determine a modified thermal model and to generate a control signal for the first wind turbine, and an output configured to issue the control signal to the first wind turbine. The control system itself appears to be a computer system where the components of the system perform the abstract ideas described for claim 1 above. While the control system uses computer components, claims can still be considered to recite a mental process even if they are claimed as being performed by a computer (see MPEP §2106.04(a)(2) III C for further clarification). 

	Claim 18 is directed to a wind power plant having a plurality of wind turbines including a first wind turbine and a control system which comprises: an initial thermal model, an input configured to receive operational data, a processing module configured to process the initial thermal model and the operational data using an optimisation algorithm and to generate a control signal, and an output configured to issue the control signal. As stated above with claim 17, the control system is a computer which performs the abstract ideas and does not integrate the abstract ideas into a practical application. The additionally recited elements: a plurality of wind turbines and a first wind turbine are well-known, conventional features of a wind power plant. Generally applying the judicial exception to a generically recited article is not considered to provide significantly more than the judicial exception (see MPEP §2106.05(c) 2 for further clarification). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/013561 to Wagoner in view of US 9,995,278 to Lund.
In Reference to Claims 1, 17, and 18
Wagoner teaches:
	A method, comprising:
	determining an initial thermal model (collecting historical data, see paragraph 53) representing thermal characteristics (temperature, see paragraph 53) of a plurality of components (electrical components (paragraph 53, lines 1-3, including generator 102, power convertor 106, transformer 130, switchgears, cables, see paragraph 52, lines 4-8) of a first wind turbine (10) (step 152 of method 150, see Figure 6); 
receiving operational data (measured operational data) comprising thermal characteristics (temperature) of components (electrical components) of a plurality of wind turbines (10); 10 
processing the initial thermal model and the operational data using an optimisation algorithm to determine a modified thermal model (predicted future behavior and set points, steps 156, 158 in Figure 6, see paragraphs 56 and 57) for the plurality of components of the first wind turbine (paragraph 56, lines 3-6 state the modified thermal model is an “optimization of the system”); and 
15controlling the first wind turbine in accordance with the modified thermal model (step 160, see Figure 6) (see paragraphs 52-57 and Figure 6).
Wagoner fails to teach:
	The operational data is collected from a plurality of wind turbines. Wagoner teaches collecting the operational data from the first wind turbine.
Lund teaches:
	A method of operating a wind power plant comprising receiving operational data (measurements by sensors 216, 218, column 8, line 65 through column 9, line 4) comprising thermal characteristics (temperature, column 9, lines 1-3) of components (generator) a plurality of wind turbines (202), processing the operational data using an optimization algorithm (digital model of wind farm) to determine a modified thermal model (“ideal target” column 13, line 50 through column 14, line 5), and controlling a first wind turbine (10) in accordance with the modified thermal model (column 14, lines 5-12). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the method of Wagoner by collecting operational data from a plurality of wind turbines as taught by Lund as both references are directed to control systems for wind turbines, and for the purpose of being able to optimize the performance of the entire wind farm when determining the power output of any single wind turbine.
	Regarding claim 17, the method of Wagoner as modified by Lund is performed by a control system (56 of Wagoner) comprising an initial thermal model representing thermal characteristics of a plurality of components of a first wind turbine, an input (sensors 66, 68 of Wagoner) configured to receive operational data relating to thermal characteristics of components (electrical components of Wagoner) of a plurality of wind turbines (as taught by Lund), a processing module (processors 58 of Wagoner) configured to process the initial thermal model and the operational data using an optimization algorithm to determine the modified thermal model and to generate a control signal (set points of Wagoner) for the first wind turbine, and an output (processors 58 of Wagoner which send set points to wind turbine) configured to issue the control signal to the first wind turbine. 
	Regarding claim 18, the method of Wagoner as modified by Lund is performed in a wind power plant (50 of Wagoner) comprising a plurality of wind turbines (10, 52) and the claimed control system. 
In Reference to Claim 8#
Wagoner as modified by Lund teaches:
	The method of claim 1, comprising the optimisation algorithm that is configured to process the initial thermal model using the operational data to produce the modified thermal model.
Lund further teaches an optimization algorithm comprising a machine learning algorithm (agent based model (ABM), used to make the digital models) that is configured to train the initial model to produce the modified model (see column 11, line 50 through column 12, line 14).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to further modify the method of Wagoner as modified by Lund by using a machine learning algorithm as the optimization algorithm as taught by Lund for the purpose of being able to learn about the operation of the wind farm and improve the ability to optimize the wind farm over time (column 12, lines 4-10 of Lund).
In Reference to Claim 9#
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the plurality of wind turbines (10, 52) comprises the first wind turbine (see Figure 4 of Wagoner).
In Reference to Claim 10#
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the plurality of wind turbines comprises wind turbines that are part of a wind power plant including the first wind turbine (see Figure 4 of Wagoner). 
In Reference to Claim 12#
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the thermal characteristics of the plurality of wind turbines comprises temperatures of components of one or more of the plurality of wind turbines (paragraph 53 of Wagoner).
In Reference to Claim 13#
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the operational data also comprises indications of any of: wind conditions (wind direction 52 of Wagoner, wind speed, see paragraph 35, lines 1-6) around one or more of the plurality of wind turbines and power production (voltage, current, see paragraph 53, lines 6-9 of Wagoner) by one or more of the wind turbines.
In Reference to Claims 14 and 15#
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the plurality of components of the first wind turbine and the components of the plurality of wind turbines include any of: an electrical generator (102 of Wagoner), a power convertor (106 of Wagoner), and a high-voltage transformer (130 of Wagoner) (see paragraph 52 of Wagoner). Wagoner teaches monitoring the listed electrical components in each wind turbine, which includes the first wind turbine and the plurality of wind turbines. 
In Reference to Claim 16#
Wagoner as modified by Lund teaches:
	The method of claim 1, comprising determining the modified thermal model for the plurality of components of the first wind turbine.
Lund further teaches: after determining the modified model, receiving further operational data; and processing the modified model and the further operational data using the optimisation algorithm to determine a second modified model for the plurality of components (column 14, lines 8-14). Lund teaches the modified model can be used to update changes in performance status that can be used to further refine performance of the wind farm. The modified model would act as the initial model and repeat the method by receiving operational data (which would be the “further operational data”), and then processing that data with the modified model to determine the second modified model. 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to further modify the method of Wagoner as modified by Lund by receiving further operational data, processing the modified thermal model and the further operational data using the optimisation algorithm to determine a second modified thermal model as taught by Lund for the purpose of further refining performance of the wind turbines (column 14, lines 13-14 of Lund).


Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0135611 to Wagoner as modified by US 9,995,278 to Lund as applied to claim 1 above, and further in view of US 11,098,694 to Andersen.
In Reference to Claim 2#
Wagoner as modified by Lund teaches:
	The method of claim 1, comprising:
	receiving one or more temperature signals (temperature of electrical component, paragraph 53 of Wagoner) that are indicative of temperatures of respective components of the first wind turbine. 
Wagoner as modified by Lund fails to teach:
	Evaluating a performance of the first wind turbine in accordance with the or each temperature signal and the modified thermal model to determine a performance index for the first wind turbine.
Andersen teaches:
A method of operating a first wind turbine (1) comprising receiving one or more temperature signals indicative of temperatures of components (inductors 38, converters 26, 28, switch 31, resistor 32, see column 6, lines 36-42) of the first wind turbine, and evaluating a performance of the first wind turbine in accordance with the or each temperature signal and predetermined threshold to determine a performance index (derate reference) of the first wind turbine (column 6, lines 47-51).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to further modify the method of Wagoner as modified by Lund by evaluating the performance of the wind turbine to calculate a performance index as taught by Andersen as for the purpose of being able to better determine how to control the output of the generator of the first wind turbine (column 6, lines 64-67 of Andersen).
In Reference to Claim 3#
Wagoner as modified by Lund and Andersen teaches:
	The method of claim 2 comprising derating the first wind turbine in accordance with the performance index (see column 6, lines 47-51 of Andersen). Wagoner also teaches derating as a possible suitable action for controlling the first wind turbine (paragraph 57, lines 15-20). 
In Reference to Claims 4-6#
Wagoner as modified by Lund and Andersen teaches:
	The method of claim 2, comprising adjusting a power reference (see P-Q chart in Figure 7 of Andersen) for the first wind turbine in accordance with the performance index (see column 8, line 51 through column 9, line 43 of Andersen). The performance index is input into a power capability manager (54 of Andersen) which alters the power reference accordingly (column 10, lines 39-53 of Andersen). 
	Regarding claim 5, Wagoner teaches the control system (26) is configured for up-rating the wind turbine (paragraph 32). The method of Wagoner as modified by Lund and Andersen adjusts the power reference based on the performance index, and would be further capable of up-rating the wind turbine by increasing the power reference if the performance index indicates the first wind turbine is overperforming.
	Regarding claim 6, the power reference is decreased if the performance index indicates that the first wind turbine is underperforming (see column 8, lines 61-67 and line 84 in Figure 7 of Andersen).
In Reference to Claim 7#
Wagoner as modified by Lund and Andersen teaches:
	The method of claim 2, comprising adjusting a servicing schedule for the first wind turbine in accordance with the performance index. Wagoner teaches the reliability, maintenance, capability, and failure rate of the components of the first wind turbine are considered for the modified thermal model (paragraph 56). The predicted future behavior and set point for the maintenance would include the servicing schedule. When modifying the method of Wagoner with the teachings of Lund and Andersen, the performance index could be another factor for determining the servicing schedule.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0135611 to Wagoner as modified by US 9,995,278 to Lund as applied to claim 1 above, and further in view of US 2009/0281675 to Rasmussen.
In Reference to Claim 11
Wagoner as modified by Lund teaches:
	The method of claim 1, wherein the plurality of wind turbines comprise wind turbines (52) that are part of a wind power plant (50) including the first wind turbine (10).
Wagoner as modified by Lund fails to teach:
	The plurality of wind turbines comprises wind turbines that are not part of a wind power plant including the first wind turbine.
Rasmussen teaches:
	A system comprising a plurality of wind turbines (WTG in WF1 and WF2) comprising wind turbines (WTG in WF2) that are not part of a wind power plant (WF1) including a first wind turbine (WTG in WF1) (see paragraph 106 and Figure 4). Rasmussen teaches two wind power plants (wind farms WF1 and WF2) which are adjacent each other and communicate via a network PDCN. The plurality of wind turbines can include the wind turbines in both wind farms, where the wind turbines in the second wind farm (WF2) are not part of the wind farm (WF1) having the first wind turbine. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the method of Wagoner as modified by Lund by adding a second wind power plant to the plurality of wind turbines such that the plurality of wind turbines includes wind turbines which are not part of the wind power plant with the first wind turbine as taught by Rasmussen as both references are directed to wind power plants, and for the purpose of increasing the amount of power generated by the system and allowing communication for monitoring and control purposes between the adjacent wind power plants (paragraph 106, lines 6-9 of Rasmussen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,551,322 to Ambekar teaches a method of operating wind turbines comprising determining an initial model from historical data, collecting current operational data, created an updated model from optimizing the initial model and operational data, and controlling the wind farm based on the updated model. US 8,569,904 to Gundtoft et al teaches a wind turbine control system which compares a current temperature to a threshold value and reduces the power index if the temperature is too high.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799